
Exhibit 10.33

Product Development Services Agreement - Second Amendment
 
This Second Amendment to that certain November 9, 2001 Product Development
Services Agreement as amended August 4, 2003 ("Product Development Services
Agreement''), is made as of June 2, 2006 ("Second Amendment"), by and between
Biomed Research, Inc., a Florida corporation ("Biomed”), and MedEnclosure,
L.L.C., a Nevada limited liability company ("Sponsor"). All capitalized terms
used but not otherwise defined in this Second Amendment shall have the
respective meanings ascribed to such terms in the Product Development Services
Agreement, or as used by the parties in their prior dealings.
 
Whereas the Product Development Services Agreement, as amended, addresses
development of the Product through various phases, through and including Phase
IV(b);
 
Whereas the parties desire and hereby mutually agree to continue development of
Phases V and VI on terms and conditions as set forth herein below;
 
Whereas the parties have entered into a separate hourly Services Agreement for
services beyond the scope of the Product Development Services Agreement, or as
contemplated by this "Second Amendment";
 
Now therefore, the parties hereby agree as follows:
 
1)    To the following budget, deliverables and milestone payment schedule for
the further development of Phases V & VI the MedClose VCS product:
 
(a)           Services provided beyond the scope of the Product Development
Services Agreement, as amended August 4, 2003, such as Phase IV revisions, shall
be invoiced to the Sponsor according to the Services Agreement of April 17,
2006, by and between the parties.
 
(b)           Budget and deliverables for Phases V & VI as attached hereto as
Exhibit A.
 
(c)    Milestones / payment schedule;
 
i.    Phase V payments shall be made as follows:
 
1.
Payment of one third $376,471 is due with the execution of this Second Amendment
by both parties;

 
2.
Payment of one third $376,471 is due 90 days after execution of this Second
Amendment;

 
3.
Payment of one third $376,471 is due 180 days after execution of this Second
Amendment. This payment shall be offset by prepayment in the amount of
$25,715.30 made by MedEnclosure to Biomed in connection with Phase V and other
services ("Prepayments").

 
4.
 Effective upon the later to occur of the date that this Amendment is executed
by both parties, and the receipt by MedEnclosure from Biomed of a written
schedule of invoices containing specific charges for the Prepayments,
MedEnclosure and Biomed, do hereby mutually release each other and their
respective stockholders, and representatives from any known claims of any sort
which either party now has or may ever have against the other, arising prior to
the date hereof out of any matter, directly or indirectly related to (1) the
Product Development Services Agreement, as amended, and (ii) the Services
Agreement of April 17, 2006, among the parties.

 
 

--------------------------------------------------------------------------------


Phase VI payments shall be made as follows:
 
1.
Payment of one third [$87,446] is due upon receipt of a written notice from
Biomed that all subjects are enrolled into the MedClose clinical trial as
defined in CL-7000, Rev, B, which shall be incorporated as Exhibit C to this
Agreement when it is provided.

 
2.
Payment of one third [$87,446] is due when the premarket approval (PMA)
application is submitted to the U.S. Food and Drug Administration (FDA), as
evidenced by confirmation of delivery by Federal Express or similar third-party
courier.

 
3.
Payment of one third [$87,446] is due when the PMA application is approved by
the FDA.

 
(d)    On a monthly basis, by the first of the month, Biomed shall provide brief
status reports concerning the completion of tasks under Phases V and VI, as set
forth in Exhibit A. The brief status reports shall be provided in electronic
form to:
 
Rod Shipman
MedEnclosure, LLC
Sarasota, FL 34243
rshipman@insights.net
 
e)    Clinical trial insurance shall be paid for by MedEnclosure and shall name
MedEnclosure as the insured party.
 
2)          The term "Development Plan" as defined by reference to Exhibit A of
the Product Development Services Plan in section 1.2 therein, is hereby modified
as necessary to comport with the scope of development services contemplated
under this Second Amendment.
 
3)           Section 4.2 of the Product Development Service Agreement regarding
Termination is amended by deleting:
 
"If this Agreement is terminated by Sponsor during any phase of the development
plan, Biomed shall refund to Sponsor within thirty (30) days of the effective
date of such termination, a pro-rata portion of the payment with respect to such
phase based on the number days remaining in such phase (determined with
reference to the total number of days accorded to such phase on Exhibit A)."
 
and substituting:
 
"If this Agreement is terminated for cause by Sponsor during any phase of the
Development Plan, Biomed shall refund to Sponsor within thirty (30) days of the
effective date of such termination, a pro-rata portion of the payment with
respect to such phase based on the number of days remaining in such phase
(determined with reference to the total number of days accorded to such phase on
Exhibit A). If this Agreement is terminated without cause by Sponsor during any
phase of the Development Plan, in addition to any other remedies available to
Biomed hereunder, Sponsor shall be obligated to pay out the balance of its
obligations hereunder including payment of all remaining installments associated
with completion of the project as defined in the Product Development Services
Agreement, and as set forth at Sections 2(b) and (a) of the Second Amendment.
 
 

--------------------------------------------------------------------------------


 
This Agreement may be terminated for cause by a party if the other party
breaches any material representation, warranty, or obligation provided
hereunder. This Agreement may be terminated for cause by Sponsor in the event
that the FDA terminates the associated investigational device exemption (IDE) or
otherwise does not permit the Study to proceed, or Sponsor terminates the Study
in order to achieve compliance with applicable FDA laws and/or regulatory
requirements."
 
4)    In the event that it becomes necessary to revise, modify or change the
investigational Plan, CL-7000, Rev. B, i.e., requiring the need for a Rev. C, or
the assumptions regarding Phases V and VI change, the parties agree that such
change will constitute the conditions necessary to execute a Third Amendment to
the Product Development Services Agreement, which both parties shall negotiate
in good faith.
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Product Development Services Agreement by proper persons thereunto duly
authorized:
 
 


MedEnclosure, L.L.C
 
By:  Rod A. Shipman                                       
Rod A. Shipman, Managing Member,
President and CEO
Biomed Research, Inc.
 
By:  /s/ Michael Dayton                  
Michael Dayton, President
   
Date:  June 2, 2006
Date:  6-02-06





--------------------------------------------------------------------------------


 
Exhibit A
Second Amendment - Product Development Services Agreement
Phase V - Human Clinical Trial / Phase VI - Marketing Approval
Phase V – Human Clinical Trials Research
 Assumptions
Investigational Plan CL-7000, Rev. B
3 clinical sites
385-400 subjects ("run-in" + randomized)
15 Case Report Forms
30 day subject follow-up
2 month set-up
8 month subject enrollment
3 month data retrieval and clean-up
12 months for clinical phase
 
INCLUDED TASKS

--------------------------------------------------------------------------------

Clinical trial management                 TOTAL CLINICAL TRIAL MANAGEMENT $
645,870.00
design / print CRF's x 15
informed consent x 3-6
investigator brochure
provide site CRF binders
train sites CRF / binders
source document worksheets
identify/recruit investigators
negotiate site reimbursements
conduct investigator meetings
select / obtain IRS approvals
deliver investigational device to sites
manage control of Investigational units
train Investigators MedClose
train scrub / circulating nurses Tisseel
clinical monitoring of sites / data
resolve CRF data queries
monitors attend project mtgs
weekly subject enrollment reports
maintain central study files
recruit / manage Medical Monitor
recruit / manage Clinical Events Committee members
coordinate mtgs of Medical Monitor / investigators
coordinate mtgs of Clinical Events Committee
prepare / submit required study reports to FDA
monthly status reports to MedEnclosure
 

--------------------------------------------------------------------------------



Clinical data management TOTAL CLINICAL DATA MANAGEMENT $ 288,934.00
design / develop database/ entry screens
program allowable data rules / flagging
test database / edit check
CRF review/ query resolution
CRF entry validation
QA data audit / report
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
Second Amendment - Product Development Services Agreement
Phase V - Human Clinical Trial / Phase VI - Marketing Approval
 
 
INCLUDED TASKS

--------------------------------------------------------------------------------

U.S. Premarket Approval (PMA) Application                    TOTAL PMA
APPLICATION $ 202,338.00
PMA summary:
indications for use.
combination product description; ingredients, components, modes of action.
alternative practices and procedures.
marketing history.
summary of non clinical laboratory studies.
summary of human clinical investigation.
conclusions drawn from studies.
methods and controls for manufacturing, par:treeing and storage.
reference to applicable performance standards; statement of conformance,
detailed analysis of non clinical studies; microbiological, toxicological,
biocompatibility, sterility, shelf life and animal studies w/statement of
compliance to GLP regulations.
detailed analysis of human clinical studies; protocol, investigators, subjects.
AE's, device failures, complaints, results of statistical analyses,
contraindications, precautions, etc.
bibliography, copies of pertinent published reports.
proposed packaging and labeling.
environmental assessment.
anancial disclosure and certification,
reference to applicable master files, i.a., Tisseel biologics application (BLA).
update of pending application w/ new safety and effectiveness information, where
applicable,
negotiate final labeing; Instructions for use, patient information booklet,
products labels.
prepare summary of safety and effectiveness (SS&E) document for public release
by FDA. monthly status reports to MedEnclosure
 
 

--------------------------------------------------------------------------------

PMA Application Amendments
amendments to pending PMA application w/revised and/or additional Information,
where necessary, assumptions are the same as those above, i.e.. human data
derived from CL-7000, Rev. 13 trial.
 

--------------------------------------------------------------------------------

 
TOTAL PROJECT • PHASE VI  $262, 338.00
Direct pass through of actual expenses:
 
1.
Any governmental fees, such as user fees, required for the submission of
marketing approval applications, and any amendments or supplements thereto,
shall be expenses passed through directly to MedEnclosure

2.
Any changes to the assumptions or task list above will require a Change Order
approved by both Biomed MedEnclosure subject to Section 4 of the foregoing
Second Amendment.

 
Marketing approval outside the United States:
1.
By contracting the U.S. PMA application through Biomed, MedEnclosure is entitled
to significant discounts for additional marketing approval applications in
Canada and European Union countries.

2.
Marketing applications in Canada and EU countries shall be negotiated
independent of this agreement.

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Second Amendment - Product Development Services Agreement
 
Phase V - Human Clinical Trial / Phase VI - Marketing Approval
 
 
Biostatistical      TOTAL BIOSTATISTICAL MANAGEMENT     $214,809.00
develop randornization scheme
implement randomization
create statistical analysis table shells
create statistical listing shells
SAS programming
statistical reports
data transfer
statistics QC review & OA report
statistics teleconferences / consults
 

--------------------------------------------------------------------------------

 
TOTAL PROJECT - PHASE V $1,129,493.00
 
Direct pass-through of actual expense:
 
1.
AR expenses incurred for travel and other expenses incurred in performance of
services by Biomed, BioStat, Medical Monitor, and Clinical Events Cornrnittee,
as approved by Biomed.

 
2.
Any expenses approved by Biomed incurred for copying, printing and delivery of
project documents, i.e., case report forms.

 
3.
Investigational site per patient fees, femoral ultrasound, ABA, etc

 
4.
Institutional Review Board (RIB) fees

 
5.
Honorarium and fees for services performed by Medical Monitor and Clinical
Events Committee (CEO)

 
6.
Any governmental fees approved by Biomed associated with submission of human
study applications shall be passed through directly to MedEnclosure

 
7.
Billing to MedEnclosure will occur monthly for pass through expenses pre-paid by
Biomed, along with receipts of actual expenses. Payment will be made within 30
days of the receipt of the invoice in electronic form by MedEnclosure, or a
finance charge will be issued for all outstanding balances (annualized rate of
12%).

 
8.
Any changes to the assumptions or task list above will require a Change Order
approved by both Biomed and MedEnclosure subject to Section 4 of the foregoing
Second Amendment.

 